DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1 and 20 are allowable. The restriction requirement between Inventions I, II, III, IV, V, and VI, as set forth in the Office action mailed on 11/8/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/8/2018 is withdrawn.  Claims 3-7, 9, 12-16, 22, and 24, directed to between Inventions I, II, IV, V, and VI are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.




Response to Arguments/Amendment
The amendment to the Drawings and Specification are accepted and overcome the outstanding Objections.

The applicant’s arguments regarding the original support have been found persuasive and the 112 rejection is withdrawn.

Allowable Subject Matter
Claims 1-29 are allowed.
The closes prior art Cross (US 2010/0273273 A1) discloses a method for ascertaining the quality and/or the composition of milk during a milking operation ([0002], [0005], [0094], [0112], [0117], [0152], [0154], Figs. 1, 5, 6, 11, 12), comprising the steps of:  measuring a height of a fill level of the milk in a chamber (by means of fluid sensor of the device of Figs 5 and 6, [0029]-[0033]; to obtain accurately known volume samples of milk, at a predetermined level in the fluid collection recess, [0005], [0013], [0027], [0029]-[0031], [0035], [0127], [0150], [0154], Claims 4-8, 45, 49) as the milk volume flowing through the chamber is substantially constant (the milk volume in 

The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, prior art of record, taken either alone or in combination, fails to disclose or render obvious allowing milk to flow through a milk hose flow-through chamber in a milk line without redirecting the milk flow through a milk phase separation device or extracting only a predetermined volume of single-phase milk for testing; determining a fill level of the milk in a milk hose flow-through chamber as the milk volume flowing through the milk hose flow-through chamber, ascertaining a characteristic value associated with the value pair from stored characteristic values; and comparing the ascertained characteristic value to a reference value to determine a characteristic about the milk, wherein the characteristic is selected from the group consisting of: a quality of the milk, and the composition of the milk, or combinations thereof in combination with the rest of the limitations of the above claims.

Regarding Independent Claim 20, prior art of record, taken either alone or in combination, fails to disclose or render obvious allowing milk to flow through a milk hose flow-through chamber in a milk line without redirecting the milk flow through a milk phase separation device or extracting only a predetermined volume of single-phase milk for testing ascertaining a characteristic value associated with a value pair of a height of the fill level and an intensity of the reflected radiation from stored characteristic values; and comparing the ascertained characteristic value to a reference value to determine a characteristic about the milk in combination with the rest of the limitations of the above claims.

Claims 2-19 and 21-29 are allowable at least based upon their dependence on Claims 1 and 20.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877